101 F.3d 110
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Ruby D. LACHICA, M.D., Plaintiff-Appellant,v.MEDICAL COLLEGE OF WISCONSIN, et al., Defendants-Appellees.
No. 95-2337.
United States Court of Appeals, Seventh Circuit.
Submitted Oct. 25, 1996.*Decided Oct. 25, 1996.Rehearing Denied Jan. 10, 1997.

Before BAUER, FLAUM and RIPPLE, Circuit Judges.

ORDER

1
Dr. Ruby Lachica appeals judgment for defendants in her discrimination action.  We affirm.


2
Dr. Lachica filed suit against the Medical College of Wisconsin (MCW) and its faculty members Dr. Richard Cooper, Dr. John Kampine, and Dr. Anita Maitra-D'Cruze (collectively, the "MCW defendants"), as well as Dr. William Stewart, Dr. John Kuhn, and Dr. Rebecca Lawrence (all physicians in private practice with staff privileges at St. Joseph's Hospital, where Dr. Lachica practiced), under Title VII of the 1964 Civil Rights Act, 42 U.S.C. § 2000e et seq.;  42 U.S.C. §§ 1981 and 1983;  and several state statutes.


3
Although we note that since the district court's decision in this case we have clarified the standard for asserting a prima facie Title VII discrimination case, see Carson v. Bethlehem Steel Corp., 82 F.3d 157, 159 (7th Cir.1996) (per curiam), that decision would not alter the result reached by the district court.  Thus, for the reasons stated by the district court, we AFFIRM.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary;  accordingly, the appeal is submitted on the briefs and the record.  See Fed.R.App.P. 34(a);  Cir.R. 34(f)